Appeal from an order of the Family Court, Chemung County, entered March 22, 1976, which permanently terminated the parental custody of the infant by reason of permanent neglect and awarded custody of the child to the Chemung County Department of Social Services, and from an order of the same court, entered April 1, 1976, which denied appellant’s motion for a new trial. Upon the present record the appellant has not established a lack of evidence to support the permanent termination of parental custody pursuant to article 6 of the Family Court Act and, further, there has not been any violation of constitutional or statutory rights including the right to due process and particularly the right to counsel. Orders affirmed, without costs. Koreman, P. J., Greenblott, Kane, Mahoney and Herlihy, JJ., concur.